DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1-15 and 17-20 of the amended claim set received 10/28/2021 are pending.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with attorney M. Brad Lawrence on 11/8/2021.
The application has been amended as follows: 
Claim Amendment
Claim 14. A power module, comprising: 
a distributed fuel module as recited in claim 1, wherein a liquid fuel charge is contained within the fuel pressure vessel, and wherein a compressed gas charge is contained within the compressed gas pressure vessel and the fuel pressure vessel, the compressed gas charge urging the liquid fuel charge toward the fuel port of the fuel pressure vessel; 
a pressure regulator fluidly coupled to the fuel pressure vessel through the gaseous circuit breaker by the compressed gas charge; and 

a gas generator fluidly connected to the turbine speed control valve; 
a turbine fluidly connected to the gas generator; and 
an electric generator operatively associated with the turbine for generating electrical power using the fuel charge contained in the fuel pressure vessel and urged toward the turbine speed control valve by the compressed gas charge contained in the fuel pressure vessel.

Claim 15. (Replace in Entirety with the following) The power module as recited in claim 14, further comprising: 
the fuel header fluidly coupled to the fuel pressure vessel through the hydraulic circuit breaker by the liquid fuel charge, 
wherein a liquid fuel flow through the hydraulic circuit breaker is operatively associated with the hydraulic circuit breaker; and 
the compressed gas header fluidly coupled to the fuel pressure vessel through the gaseous circuit breaker by the compressed gas charge, wherein a compressed gas flow through the gaseous circuit breaker is operatively associated with the gaseous circuit breaker.

Claim 19.  Canceled
Claim 20.  Canceled

Allowable Subject Matter
Claims 1-15 and 17-18 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding Claim 1, Apfel (US 4,880,185) is considered the closest prior art and discloses the invention of claim 1, as discussed in the Non-final Rejection of 7/28/2021, with the exception of the claimed, “a flow-obstructed closed position, wherein the gaseous circuit breaker prevents gas flow into the fuel pressure vessel.”  Because Apfel teaches the gaseous circuit breaker as a check valve 34, any check valve used at the position and having the orientation of gaseous circuit breaker/check valve 34 would prevent gas flow out of the fuel port of vessel 14 and would allow gas flow into the port, contrary to the claim limitation.  A secondary reference to create a reasonable combination to read on the claim limitation is not found.
Claims 2-15 and 17-18 are allowable at least by basis on claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENE D FORD whose telephone number is (571)272-8140.  The examiner can normally be reached on M-F 9am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/R.D.F/	/GERALD L SUNG/                                                                                       Primary Examiner, Art Unit 3741                                                                                                                 Examiner, Art Unit 3741